People v Khan (2015 NY Slip Op 07768)





People v Khan


2015 NY Slip Op 07768


Decided on October 22, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2015

Sweeny, J.P., Renwick, Saxe, Gische, JJ.


15956 20054/13

[*1] The People of the State of New York, 	Dkt. Respondent,
vSharjeel Khan, Defendant-Appellant.


Steven R. Kartagener, New York, for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Zachary Weintraub of counsel), for respondent.

Judgment, Supreme Court, New York County (Juan M. Merchan, J.), rendered July 1, 2013, convicting defendant, after a nonjury trial, of five counts of attempted assault in the third degree and five counts of harassment in the second degree, and sentencing him to an aggregate term of 60 days and one year of probation, unanimously affirmed. The matter is remitted to Supreme Court for further proceedings pursuant to CPL 460.50(5).
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007). There is no basis for disturbing the court's credibility determinations, including its evaluation of alleged inconsistencies in testimony.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 22, 2015
CLERK